Title: To Benjamin Franklin from Ezra Stiles, 22 September 1755
From: Stiles, Ezra
To: Franklin, Benjamin


Dear Sir
NH. [New Haven] Septr. 22. 1755
I received your very kind and acceptable Favour by Mr. Allison, with the MSS. accompanying it, for which you have my Thanks. When have perused shall return the MSS. With my Thanks I now return Dr. Knights most ingenious Treatise on Magnetism.
I have this Commencement resigned my Imployment in the College: shall this Week set out for Newport, where expect to spend the Residue of my Life, as there seems to open a Prospect of my a little assisting a small Handfull of my fellow Mortals in Paying Homage to the Universal Father; and in a little Sphere of Action of cultivating the genuine unadulterated Principles of M[oral] Virtue: and thus at the same Time a Prospect of forming myself, and a few of my Fellow Sons of Earth, for those future Imployments and Honors in other Parts of the Moral World, which must, I apprehend (such is the Moral Constitution of the Universe) be the certain Reward of amiable, active and worthy Characters.
We were extremely pleased with Mr. Allison a Gentleman of vast Ingenuity and real Worth. We have done ourselves the Honor to beg his Acceptance of the best Compliment and Testimony of Respect we could pay him, a Tribute of the Honors of the College.
I am always so extremely delighted with new and curious Discoveries of the philosophic Kind, that I fear shall be burdensome to you in Requests to partake of your philosophic Amusements. Tho’ am really ashamed of it, yet as can deny Nothing Mr. Franklin requests, shall as soon as have a little Liesure, transcribe and send you a Copy of my Oration. I am Dear Sir With very lasting Esteem, Your Most Obedient Servant
Ezra Stiles
B Franklin Esqr.
